              Case 21-32292 Document 73 Filed in TXSB on 08/25/21 Page 1 of 6




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                           §
    In re:                                                 § Chapter 11
                                                           §
    NB LOFT VUE, DST, et al.,                              § Case No. 21-32292
                                                           §
                                Debtors.                   § (Jointly Administered)
                                                           §

 SUPPLEMENTAL DECLARATION OF THOMAS D. BERGHMAN IN SUPPORT OF
DEBTORS’ APPLICATION FOR AUTHORITY TO RETAIN AND EMPLOY MUNSCH
HARDT KOPF & HARR, P.C. AS CO-COUNSEL FOR THE DEBTORS AND DEBTORS
    IN POSSESSION EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

             I, Thomas D. Berghman, hereby declare the following and hereby certify, under penalty of

perjury pursuant to the laws of the United States and the State of Texas, that it is true and correct

to the best of my knowledge and belief.

             1.      I am over the age of 18 years and am competent and otherwise qualified to make

this Supplemental Declaration. I have personal knowledge of the matters stated herein and they

are all true and correct to the best of my knowledge.

             2.      I am executing this Supplemental Declaration in support of the Debtors’

Application for Authority to Retain and Employ Munsch Hardt Kopf & Harr, P.C. as Co-Counsel

for the Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date

(the “Application”)1 filed by the above-captioned debtors and debtors in possession (collectively,

the “Debtors”), by which the Debtors seek to retain and employ the law firm of Munsch Hardt

Kopf & Harr, P.C. (“Munsch Hardt”) to serve as their co-counsel in these chapter 11 cases in

accordance with the terms and conditions set forth in that certain engagement letter between the

Debtors and Munsch Hardt, dated July 6, 2021 (the “Engagement Letter”).


1
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.


                                                             1
         Case 21-32292 Document 73 Filed in TXSB on 08/25/21 Page 2 of 6




                            DISINTERESTEDNESS OF MUNSCH HARDT

       3.       In preparing this Supplemental Declaration, I have utilized Munsch Hardt’s

procedures for ensuring compliance with the Bankruptcy Code and the Bankruptcy Rules

regarding the retention of professionals. To determine disinterestedness, Munsch Hardt conducted

a computer search of its records, which includes information as to both active and inactive client

matters, to determine the existence of any potentially adverse parties. In particular, Munsch Hardt

processed the names of the parties-in-interest potentially involved in these Bankruptcy Cases, as

set forth in Schedule 1 attached hereto.          Munsch Hardt processed the names of the

parties-in-interest through its conflict system to determine the existence of any interests adverse to

Munsch Hardt or which would otherwise create a conflict of interest in connection with its

engagement in this matter. Based upon my review of the conflict reports, and except as further

noted in this Declaration, it is my belief that the shareholders and associates of Munsch Hardt:

(a) do not have any connection with the Debtors, their creditors, or any other party in interest or

their respective attorneys and accountants, other than as disclosed below; (b) do not have any

connection with the United States Trustee or any person employed in the Office of the United

States Trustee; (iii) are “disinterested persons,” as that term is defined in section 101(14) of the

Bankruptcy Code; and (iv) do not hold or represent any interest adverse to the Debtors’ estates.

       4.       Munsch Hardt discloses the following connections to parties identified on Schedule

1:

         (i)     Waste Connections is a scheduled creditor of debtor NB Loft Vue
                 DST – Waste Connections is a current client of Munsch Hardt on
                 unrelated matters. Less than one percent (1%) of Munsch Hardt
                 revenues are attributable to Waste Connections.

         (ii)    Waste Management is a scheduled creditor of debtor NB Vue Mac
                 DST. Waste management is a current client of Munsch Hardt on
                 unrelated matters. Less than one percent (1%) of Munsch Hardt’s
                 revenues are attributable to Waste Management.


                                                  2
         Case 21-32292 Document 73 Filed in TXSB on 08/25/21 Page 3 of 6




       5.      In addition, each attorney employed by Munsch Hardt was given written notice of

Munsch Hardt’s potential engagement by the Debtors and all known parties having a material

interest adverse to the Debtors, and each such attorney was asked if he or she was aware of any

conflicts. The search and notification procedures outlined above demonstrated that Munsch Hardt

is not and has not been engaged as counsel on any matter that I believe would disqualify Munsch

Hardt from acting as counsel for the Debtors, and it is my belief that Munsch Hardt does not have

an interest adverse to the interests of the Debtors and their estates.

       6.      Due to the diversity of Munsch Hardt’s practice areas, Munsch Hardt may have

rendered or may now be rendering legal services to certain other creditors of the Debtors or other

interested parties, or may have been or may now be involved in projects as to which attorneys or

accountants for certain creditors or other interested parties were or are now involved, all unrelated

to the Debtors and these bankruptcy cases. Based upon the results of the conflict procedures taken

by Munsch Hardt, as described above, none of these matters are related to these bankruptcy cases

and none of them, to the best of my knowledge, constitute an interest materially adverse to the

Debtors or their estates.

       7.      As part of their practice, attorneys of Munsch Hardt regularly appear in cases,

proceedings, and transactions involving many different attorneys, accountants, financial

consultants, and investment bankers, some of which now or may in the future represent creditors

and parties in interest in these bankruptcy cases. Munsch Hardt does not represent any such entities

in these bankruptcy cases, nor will it have any relationship with any such entities that would be

adverse to the Debtors or their estates in these bankruptcy cases.

       8.      Based on the foregoing, I believe Munsch Hardt to be disinterested for purposes of

section 101(14) of the Bankruptcy Code. To the extent that Munsch Hardt discovers any facts




                                                  3
        Case 21-32292 Document 73 Filed in TXSB on 08/25/21 Page 4 of 6




bearing upon the matters described herein or its representation of the Debtors during the period of

its employment by the Debtors in connection with these bankruptcy cases, Munsch Hardt will

promptly supplement the information contained in this Declaration to disclose such information.

       DECLARED under penalty of perjury this 25th day of August 2021:



                                                     /s/ Thomas Berghman
                                                     Thomas D. Berghman, Esq.




                                                4
        Case 21-32292 Document 73 Filed in TXSB on 08/25/21 Page 5 of 6




                                        SCHEDULE 1

                                    PARTIES-IN-INTEREST
                             In re: NB LOFT VUE, DST, et al.,

Debtors:                                    Hillhouse Power Solutions, Inc.
NB Loft Vue, DST                            Houston Fire & Security
NB Vue Mac, DST                             IDN-Acme, Inc.
                                            Inside Out Construction
Creditors                                   IRIO, Inc.
ADT LLC/ADT Security Services               Jessica King
Affordable Quality Electric                 JOSO Paint & Upgrades
Amazon Capital Services, Inc.               Junk King
American Elevator Inspections               Kirton McConkie
Ana's Extreme Cleaning Services             Landscapes USA
Answer360 Telecommunications                Law Offices of Kirk A. Cullimore
Apartments.com                              Maintenance Supply Headquarters
AT&T                                        Mars Carpet Cleaning LLC
BG Multifamily                              Mars Housekeeping, LLC
Blue Pine Construction Corp                 Mars HVAC Plumbing & Electrical
Blue Pine Construction Corp.                Mars Resurfacing, LLC
C.K. Painting, Inc.                         Misty Williams
Century Fire Protection Houston Inc         Morris Elevator Inspections, Inc.
Century Fire Protection Houston Inc.        NB Loft Vue, DST
City of Houston, Dept of Public Works       Nelson Brothers Property Management, Inc
Coastal Compaction                          Nelson Partners Property Management
Community Controls                          Not Just Gates
Conservice, LLC                             O’Connor & Associates
Corben D. Washington                        Octagon Building Care
Cort Furniture Rental                       PDQ Staffing, Inc
Digital Ignite LLC                          PPG Architectural Coatings
Dixie Carpet Installations, Inc.            Property Doctor Services LLC
Double D Fire, Inc.                         Ready Refresh
Fannie Mae                                  Refuse Specialists LLC
Fort Worth Pest & Termite Services          Regency Lighting
G.O. Plumbing Services, Inc.                Reliable Fire Protection
Gateman, Inc.                               Ricoh USA, Inc.
GCS Backflow Services, Inc.                 Ryan, LLC
Geary, Porter & Donovan, P.C.               Scott Electric
Good Guy Flooring                           Shipman Fire Service, Inc.
Gradrent, LLC                               Single Digits, Inc.
Granite Telecommunications, LLC             Spectrum
Great American Business Products            Staples Advantage
Grid                                        Terminix Commercial
HD Supply Facilities Maintenance            The Electrical Doctor Home Services
Hico Distributing                           The Sherwin-Williams Co.



                                            1
        Case 21-32292 Document 73 Filed in TXSB on 08/25/21 Page 6 of 6




University Sports Publications
Waste Connections Inc
Waste Management
WE Security Inc.
Wilmar (Maintenance USA)
Winstar Marketing

Office of the United States Trustee
Alicia Lenae Barcomb
Stephen Douglas Statham
Andrew Jimenez

United States Bankruptcy Court
Judge Marvin Isgur

Insiders/Affiliates
Patrick Nelson
Brian Nelson
Nelson Brothers Professional Real Estate, LLC




                                                2
